Title: To George Washington from Richard Ratcliff, 10 April 1788
From: Ratcliff, Richard
To: Washington, George

 

Most Renown’d sir
Aprill 10th 1788

I am Sorry that after Serving in the Capacity of a Publick Servant for Eight years Succesfully, and haveing (I flatter myself) Discharged my Duty therein faithfully, that I Shou’d now at this Period be loaded with Injustice threats &c.—& that for no Other Cause, than haveing Innocently given you, or Some friend an Affront, for Sir with Respect to the Tax Recd for yr Slaves in Fairfax Parish for 1785 As Conceale’d Property I have Accounted for in the most Lawfull & Just manner, by Stateing An Acct giveing Creditt for them Taxes & Double as much more in Simaler Cases Recd for that year, against which I Chargd for the Insolvence’s, which I allways was taught to believe was Honest Dealing. & never untill now, Know’d that a Collector was to make good all Insolvence’s, & pay for Conceal’s, which Acct by me Stated, Remains Among the Clerks Papers free for to be Seen by Any Person, which Fairfax County Court have Inspecte’d, Sir I am Senciable your Anger hath been Rais’d against me, not for any wrong offered or done to you or the Publick, but from false Acusations & misrepresentation &c. I Shou’d be Sorry you or Any other Gentleman Shou’d think, that The Small Tax rec’d from Mr Lund Washington for that Propy which was only £12.0.0 in the Revenue & £13.10 in the Certificate Tax would Induce me to Act Dishonestly for Perhaps I as Little Regard Such a Sum, as most men do who Possess one hundred Times as much as I have, which is but Little—for I dispise proffitt Dishonestly Acquired—Pray Sir Consider the matter in your Own mind (and if I have Stated It Truly to you), I Doubt not you will think as I do—I am Ever Ready & willing to Submit all my Disputes to two Worthy Carectors, (Truth & Justice) Consiouss that I Deserve not those Malishious Reproaches—Sir I have a family among which are Six Children whoe’s welfares are Deare to me, on Acct of whoom with myself & wife, you must expect my feelings to be much hurt—I appeale to the County in Generall for my Carector both in a Private & publick Life, and I Defy the man, or Sett of men, to Say with Truth that ever I Indeavour’d in the most distant Degre, to Extortion, rob, or Injure Either individuals or the Publick, Except I did so, in Executig the Lawfull Dutys of my Office—which Perhaps hath been

done with as much Tenderness ⟨mutilated⟩ntage to my County men, as Ever they found Practised ⟨mutilated⟩ Previous to myself.
I am far from desireing to ⟨mutilated⟩ to you or to mankind. The Reverse, being always my Choice & Desire, I hope these things (altho faintly Represented) will Appeare to you in a True Light, and that they will have Such weight with you as they Deserve, that I am & always was Ready & willing to goe into a full Investigation of All my Actings & Doings as a Publick Servant or Otherways, is a Determin’d & fixed Principle in my Breast, Regardless of Any Injury that Can Arise from my Conduct (Where Truth & Justice Determine) But if Power Shou’d Rob me of Justice & Right, I must Submissively Submitt & beare the great & Grevious Load with as much fortitude as is Posses’d by your Much Injure’d Obt Humbe Servt

Rd Ratcliff

